DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-13, 23-30, & 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to 35 U.S.C. 101, Claims 1-3, 6-13, 23-30, & 32-34 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance. The present invention is not properly interpreted as being directed towards the abstract idea of a mathematical concept because it is not directed towards a mathematical relationship, formula, equation, and/or calculation. Additionally, the present invention is not reasonably interpreted as being directed towards the abstract idea of a mental process because it is not reasonably interpreted as observations, evaluations, judgments and/or opinions that are reasonably performed in the human mind. Furthermore, the present invention is not properly interpreted as being directed towards the abstract idea of certain methods of organizing human activity because it is not reasonably interpreted as a fundamental economic principle or practice, commercial or legal interactions, and/or managing personal behavior or relationships or interacts between people. Rather, the present invention is directed towards consolidating and synchronizing medical history for a patient via fragmenting and distributing a patient record across one or more databases, reassembling the data during active treatment, and fragmenting the data 
Second, all of the previously cited to references, including Ponsford (US Patent Publication 20150312243), Partovi (US Patent Publication US20120129139), Barbas (US Patent Publication 20160132684), Goldfarb (US Patent Publication 20170364698) Mitsunaga (US Patent Publication 20140142979), & Wu (US 20060111943), do not teach the entirety of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/Primary Examiner, Art Unit 3686